 



Ex. 10.4

SECOND AMENDMENT TO AMENDED AND RESTATED
LOAN, SECURITY AND AGENCY AGREEMENT (TRANCHE B)

     THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN, SECURITY AND AGENCY
AGREEMENT (TRANCHE B) dated as of February 28, 2005 (the “Second Amendment”), is
entered into by and among SILVERLEAF RESORTS, INC., a Texas corporation (the
“Borrower”), the parties, including TEXTRON FINANCIAL CORPORATION (“TFC”), a
Delaware corporation, which execute and deliver this Agreement in their
respective capacities as lenders hereunder (collectively, the “Lenders” and
each, individually, a “Lender”), and TEXTRON FINANCIAL CORPORATION as facility
agent and collateral agent (the “Agent”).

W I T N E S S E T H:

     WHEREAS, Agent and Borrower were parties to that certain Loan, Security and
Agency Agreement dated as of December 16, 1999 (the “Original Agreement”),
pursuant to which the Borrower executed its Secured Promissory Note in favor of
the Agent, as agent for Lenders, in the amount of $71,000,000.00, as amended to
date (the “Original Note”);

     WHEREAS, Agent and Borrower entered into a First Amendment to Loan,
Security and Agency Agreement dated as of April 17, 2001 (the “First Amendment
to Original Agreement”) to, among other things, incorporate the terms of a
certain Forbearance Agreement dated as of April 6, 2001;

     WHEREAS, pursuant to the First Amendment to Original Agreement the Original
Note was replaced by a Secured Promissory Note or Notes in the aggregate
original principal amount of $71,000,000.00 in favor of Lenders;

     WHEREAS, TFC and Borrower further amended and restated the Original
Agreement in its entirety pursuant to an Amended and Restated Loan, Security and
Agency Agreement (Tranche B) (as amended to date and hereby, the “Loan
Agreement”) dated April 30, 2002 to, among other things, restructure and modify
the Loan, including separating the Loan into two separate components – the
Revolving Loan Component in the original principal amount of up to
$56,104,200.00 and the Term Loan Component in the original principal amount of
up to $14,895,800.00; to reduce the Commitment, as defined in the Loan
Agreement, to $63,022,400.00 less the outstanding principal balance of the Term
Loan Component from time to time and to reduce the aggregate Commitment under
the Loan Agreement, under the Additional Credit Facility and the Tranche C
Facility, as such terms are defined in the Loan Agreement, to $136,000,000.00
less the outstanding principal balance of the Term Loan Component and the
aggregate term loan component of the Additional Credit Facility and the Tranche
C Facility from time to time; and to replace the Amended Note with: (i) an
Amended and Restated Secured Promissory Note or Notes in the aggregate original
principal amount of $56,104,200.00 in favor of Lenders (singly and collectively
the “Revolving Loan Component Note”) and (ii) a Secured Promissory Note or Notes

 



--------------------------------------------------------------------------------



 



in the aggregate original principal amount of $14,895,800.00 in favor of Lenders
(singly and collectively the “Term Loan Component Note”, and together with the
Revolving Loan Component Note, sometimes referred to herein singly and
collectively as the “Note”);

     WHEREAS, TFC and Borrower amended the Loan Agreement pursuant to a Letter
Amendment dated June 12, 2002 to establish a definition for “modified Eligible
Note Receivable”;

     WHEREAS, TFC and Borrower amended the Loan Agreement pursuant to a Letter
Amendment dated March 27, 2003 to reinstate the maximum allowable ratio of
Marketing and Sales Expenses to the Borrower’s net proceeds from the sale of
Intervals to a ratio of .550 to 1;

     WHEREAS, TFC and Borrower amended the Loan Agreement pursuant to a Letter
Agreement dated September 25, 2003 to exclude the $28,711,000 increase in
Borrower’s allowance for doubtful accounts during the quarter ended March 31,
2003 from the calculations of EBITDA, the Interest Coverage Ratio and
Consolidated Net Income under the Loan Agreement and to approve the retirement
of certain subordinated notes with a face value of $7,620,000;

     WHEREAS, Borrower entered into: (i) a Letter Agreement with TFC dated
November 17, 2003 (the “November Letter Agreement”); (ii) an amendment to the
Heller Documents dated November 21, 2003; and (iii) an amendment to the
Sovereign Documents dated October 1, 2003; each for the purpose of, among other
things, waiving certain Events of Default that may have arisen under the Loan
Agreement, the Heller Documents and the Sovereign Documents described therein,
respectively;

     WHEREAS, Agent and Borrower entered into a First Amendment to the Amended
and Restated Loan, Security and Agency Agreement dated as of December 19, 2003
(the “First Amendment”) to, among other things, restructure and modify the Loan,
including reducing the Commitment, as defined in the First Amendment, to (i)
$44,104,600.00 for the Revolving Loan Component; and (ii) $11,040,000.00 for the
Term Loan Component, for a total Commitment under this Agreement of
$55,144,600.00 and to reduce the aggregate Commitment under the Loan Agreement,
the Additional Credit Facility and the Tranche C Facility, as such terms are
defined in the First Amendment, to $95,000,000.00 for the Revolving Loan
Component and $24,000,000.00 for the Term Loan Component; and to replace the
Term Loan Component Secured Promissory Note or Notes with an Amended Secured
Promissory Note in the aggregate original principal amount of $11,040,000.00 in
favor of Lender (the “Term Loan Component Note”, and together with the Revolving
Loan Component Note, sometimes referred to herein singly and collectively as the
“Note”);

     WHEREAS, TFC and Borrower amended the Loan Agreement pursuant to a Letter
Amendment dated March 5, 2004 to clarify the definition of “Inventory Loan” and
the Maximum Obligation of TFC under the Loan Agreement, the Additional Credit
Facility, the Tranche C Credit Facility and the Inventory Loan;

     WHEREAS, TFC and Borrower amended the Loan Agreement pursuant to two Letter
Amendments dated July 30, 2004 to (i) clarify the priority of security in the
Silverleaf Finance II

2



--------------------------------------------------------------------------------



 



Stock and the Silverleaf Finance II Subordinated Note, and (ii) modify the
definition of Collateral in connection with the amendments to the Sovereign
Facility dated as of July 30, 2004; and

     WHEREAS, in connection with the Loans to be made by Lenders pursuant to the
Loan Agreement, Textron Financial Corporation has agreed to act as facility
agent and collateral agent for the other Lenders and to perform such duties with
respect to the Loans as are expressly set forth herein;

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

1. Terms. All capitalized terms not otherwise defined herein shall have the
meaning ascribed to such term in the Loan Agreement.

2. Elimination of Requirement for Business Plan. The Loan Agreement is modified
in part to add the following provision:

“Elimination of Requirement for Business Plan. Provided no Event of Default or
condition, omission or act which, with the passage of time, notice or both,
would constitute an Event of Default, has occurred, the requirement for Borrower
to maintain and adhere to the Business Plan is eliminated in all respects from
and after the date that: (i) the Term Loan Component has been paid in full; and
(ii) Borrower has achieved the net income projection for the six months ending
December 31, 2004 and exceeded by 10% the net income projection for the fiscal
year ending December 31, 2004, as those net income projections appear in the
Business Model dated November 13, 2003, such net income results to be evidenced
by audited Financial Statements delivered by Borrower to Agent.”

3. Definitions. Section 1.1 is hereby amended in part to add the following new
paragraphs:

“(sssss) Backup Servicing Agreement. Shall mean that certain Backup Servicing
Agreement dated as of April 10, 2001, as amended by the First Amendment to the
Backup Servicing Agreement dated as of April 30, 2002.”

“(ttttt) Declarant Rights. Shall mean the rights of the declarant described on
Schedule 1.1(c) attached hereto.”

“(uuuuu) Management Agreement. Shall mean that certain Management Agreement by
and between Silverleaf Club and Silverleaf Resorts, Inc. dated as of March 28,
1990 as amended to date.”

“(vvvvv) Utility Purchase Agreement. Shall mean that certain Asset Purchase
Agreement between Silverleaf Resorts, Inc. and Algonquin Water Resources of
Texas, Inc. and Algonquin Water Resources of Missouri, Inc. and Algonquin Water
Resources of Illinois, Inc. and Algonquin Water Resources of America, Inc. and
Algonquin Power Income Fund dated as of August 29, 2004.”

3



--------------------------------------------------------------------------------



 



“(wwwww) Utility Rights. Shall mean the Facilities, Real Property and Utilities,
as those terms are defined in the Utility Purchase Agreement, that are part of
the Additional Resort Collateral.”

4. Release of Utility Rights, Additional Resort Collateral and Sovereign
Collateral. Section 3 is hereby amended in part to add the following new
Section 3.15:

“3.15 Release of Liens. Notwithstanding anything contrary in the Loan Agreement,
and provided no Event of Default or condition, omission or act which, with the
passage of time, notice or both, would constitute an Event of Default, has
occurred:

(a) the Utility Rights shall be released from the Lien of the security interest
granted to Agent hereunder on the date that: (i) the sale of the Utility Rights
is closed pursuant to the Utility Purchase Agreement; and (ii) the net proceeds
of such sale in an amount not less than thirteen million dollars ($13,000,000)
is paid to Agent;

(b) the Additional Resort Collateral, except for the Declarant Rights and the
Management Agreement, shall be released from the Lien of the security interest
granted to Agent hereunder on the date that the Term Loan Component has been
paid in full;

(c) all collateral securing the Sovereign Facility, which shall mean the Notes
Receivable and related Mortgages exclusively assigned to Sovereign in connection
with an advance under its loan documents, shall be released from the Lien of the
security interest granted to Agent hereunder on the date that: (i) the Term Loan
Component has been paid in full; (ii) Borrower has achieved the net income
projection for the six months ending December 31, 2004 and exceeded by 10% the
net income projection for the fiscal year ending December 31, 2004, as those net
income projections appear in the Business Model dated November 13, 2003, such
net income results to be evidenced by audited Financial Statements delivered by
Borrower to Agent; and (iii) all Collateral is released from any lien granted to
Sovereign pursuant to the Sovereign Documents; and

(d) the Declarant Rights and the Management Agreement shall be released from the
Liens of the security interest granted to Agent hereunder on the date that:
(i) the Term Loan Component has been paid in full; (ii) Borrower has achieved
the net income projection for the six months ending December 31, 2004 and
exceeded by 10% the net income projection for the fiscal year ending
December 31, 2004, as those net income projections appear in the Business Model
dated November 13, 2003, such net income results to be evidenced by audited
Financial Statements delivered by Borrower to Agent; (iii) Borrower files a
negative pledge in a form acceptable to Agent on the land records for each
Resort that neither Declarant Rights nor the Management Agreement will be
assigned, transferred, or encumbered; and (iv) the Declarant Rights and the
Management Agreement are also released from any lien granted to Sovereign
pursuant to the Sovereign

4



--------------------------------------------------------------------------------



 



Documents. Notwithstanding anything herein to the contrary, to the extent that
the Declarant Rights or Management Agreement have not already been released from
any lien granted to Agent hereunder, on the date that the maximum aggregate
Commitment under this Agreement, the Additional Credit Facility, and the Tranche
C Credit Facility has been reduced to $82,000,000.00 for the Revolving Loan
Component, the Declarant Rights and Management Agreement shall be released from
the Lien of the security interest granted to Agent hereunder, provided that:
(1) Borrower files a negative pledge in a form acceptable to Agent on the land
records for each Resort that neither the Declarant Rights nor the Management
Agreement will be assigned, transferred, or encumbered and (2) the Declarant
Rights and Management Agreement are also released from any lien granted to
Sovereign pursuant to the Sovereign Documents.

5. Tangible Net Worth. Provided that: (i) no Event of Default or condition,
omission or act which, with the passage of time, notice or both, would
constitute an Event of Default, has occurred; and (ii) Tangible Net Worth as of
December 31, 2004 meets or exceeds the requirement of the existing
Section 7.1(cc)(i) Tangible Net Worth Covenant, Section 7.1(cc)(i) will be
deleted in its entirety and replaced with the following new Section 7.1(cc)(i),
on the date that: (1) the Term Loan Component has been paid in full; and
(2) Borrower has achieved the net income projection for the six months ending
December 31, 2004 and exceeded by 10% the net income projection for the fiscal
year ending December 31, 2004, as those net income projections appear in the
Business Model dated November 13, 2003, such net income results to be evidenced
by audited Financial Statements delivered by Borrower to Agent:

“(i) Tangible Net Worth. Borrower shall at all times have and maintain Tangible
Net Worth in an amount which shall not be less than an amount equal to the
Tangible Net Worth as stated in the annual audited financial statements as of
December 31, 2004 plus (A) fifty percent (50%) of the aggregate amount of
proceeds received by Borrower after December 31, 2004 in connection with
(1) each issuance by Borrower of any class or classes of capital stock after
December 31, 2004, except for stock issued to retire existing unsecured
subordinated debt, and (2) each incurrence of unsecured subordinated debt after
December 31, 2004, except for unsecured debt issued to retire existing unsecured
subordinated debt, plus (B) fifty percent (50%) of the aggregate amount of net
income (calculated in accordance with GAAP) of Borrower after December 31,
2004.”

6. Elimination of Requirement for Standby Manager, Resort Consultant and Standby
Servicer. Section 7.1 is hereby amended in part to add the following new
paragraph:

“7.1 (ff) Elimination of Requirement for Standby Manager, Resort Consultant and
Standby Servicer. Provided no Event of Default or condition, omission or act
which, with the passage of time, notice or both, would constitute an Event of
Default, has occurred, the Standby Management Agreement shall be released from
the security interest granted to Agent hereunder and Borrower may terminate the
agreement with the Standby Manager and Resort Consultant required under Section
7.1(y), and may amend the agreement with the Standby Servicer required under

5



--------------------------------------------------------------------------------



 



Section 7.1(y) to allow for Warm Backup, as that term is described in Exhibit B
to that certain Backup Servicing Agreement among Standby Servicer, Borrower, and
Agent dated as of April 10, 2001, as amended to date and, provided that: (i) the
Term Loan Component has been paid in full; (ii) Borrower has achieved the net
income projection for the six months ending December 31, 2004 and exceeded by
10% the net income projection for the fiscal year ending December 31, 2004, as
those net income projections appear in the Business Model dated November 13,
2003, such net income results to be evidenced by audited Financial Statements
delivered by Borrower to Agent; (iii) any requirement for the Standby Manager or
Resort Consultant is eliminated from the Sovereign Documents; and (iv) the
Standby Management Agreement is also released from any security interest granted
to Sovereign pursuant to the Sovereign Documents.”

7. Limitation on Other Debt, Further Encumbrances. Provided no Event of Default
or condition, omission or act which, with the passage of time, notice or both,
would constitute an Event of Default, has occurred, Section 7.2(a) will be
deleted in its entirety and replaced with the following paragraph on the date
that: (i) the Term Loan Component has been paid in full; and (ii) Borrower has
achieved the net income projection for the six months ending December 31, 2004
and exceeded by 10% the net income projection for the fiscal year ending
December 31, 2004, as those net income projections appear in the Business Model
dated November 13, 2003, such net income results to be evidenced by audited
Financial Statements delivered by Borrower to Agent:

“7.2(a) Limitation on Other Debt, Further Encumbrances. Borrower will not obtain
financing and grant liens with respect to the Collateral, except as hereafter
provided. Notwithstanding anything herein to the contrary, Borrower may, without
first obtaining the written consent of Agent obtain financing and grant liens
with respect to any of its assets or other property except for the Collateral
and those assets or property restricted by a negative pledge provided:
(i) Borrower provides ten days prior written notice to Agent setting forth the
terms and conditions of such financing; (ii) no Event of Default or condition,
omission or act which, with the passage of time, notice or both, would
constitute an Event of Default, has occurred; (iii) such financing does not
result in an Event of Default hereunder or under or under Heller Documents, the
Sovereign Documents, DZ Documents, Bond Holder Exchange Documents or the
documents evidencing any other indebtedness of Borrower; (iv) Agent is promptly
provided a copy of the fully executed loan documents relating thereto.”

8. Subordinated Obligations. Provided no Event of Default or condition, omission
or act which, with the passage of time, notice or both, would constitute an
Event of Default, has occurred, Section 7.2(f) will be amended by adding the
following sentence to the end of such section on the date that: (i) the Term
Loan Component has been paid in full; and (ii) Borrower has achieved the net
income projection for the six months ending December 31, 2004 and exceeded by
10% the net income projection for the fiscal year ending December 31, 2004, as
those net income projections appear in the Business Model dated November 13,
2003, such net income results to be evidenced by audited Financial Statements
delivered by Borrower to Agent.

6



--------------------------------------------------------------------------------



 



“Notwithstanding anything to the contrary in this Section 7.2(f), so long as
Borrower’s Tangible Net Worth remains in compliance with Section 7.1(cc)(i)
Borrower may: (i) retire unsecured subordinated debt with the proceeds from the
issuance of stock or the incurrence of unsecured debt, and/or (ii) declare
dividends, buy back stock, and perform other equity transactions.”

9. Modifications of Heller Documents, DZ Documents, Bond Holder Exchange
Documents, Sovereign Documents, Silverleaf Finance II Documents and Other Debt
Instruments. Provided no Event of Default or condition, omission or act which,
with the passage of time, notice or both, would constitute an Event of Default,
has occurred, Section 7.2(k) will be deleted in its entirety and replaced with
the following new Section 7.2(k), on the date that: (i) the Term Loan Component
has been paid in full; and (ii) Borrower has achieved the net income projection
for the six months ending December 31, 2004 and exceeded by 10% the net income
projection for the fiscal year ending December 31, 2004, as those net income
projections appear in the Business Model dated November 13, 2003, such net
income results to be evidenced by audited Financial Statements delivered by
Borrower to Agent:

“(k) Modifications of Heller Documents, DZ Documents, Bond Holder Exchange
Documents, Sovereign Documents, Silverleaf Finance II Documents and Other Debt
Instruments. Borrower may amend or modify the Sovereign Documents, the DZ
Documents, the Bond Holder Exchange Documents, the Silverleaf Finance II
Documents or the documents evidencing any other indebtedness of Borrower, and
Borrower may extend, modify, increase or terminate the DZ Facility, the Bond
Holder Exchange Transaction, the Sovereign Facility, the TFC Conduit Loan or any
other credit facility or loan, without the prior written consent of Agent,
provided Borrower provides Agent with (i) ten days prior written notice setting
forth the terms and conditions thereof and (ii) a copy of the fully executed
loan documents thereof promptly after execution.”

10. Conditions Precedent. This Amendment shall not be effective until all of the
following conditions have been satisfied:

(a) Approval of Documents. Borrower has delivered to Agent (with copies to
Agent’s counsel), and Agent has reviewed and approved in its sole discretion,
the form and content of all of the items specified in Subsections (i) through
(vii) below (the “Submissions”). Agent shall have the right to review and
approve any changes to the form of any of the Submissions. If Agent disapproves
of any changes to any of the Submissions, Agent shall have the right to require
Borrower either to cure or correct the defect objected to by Agent or to elect
not to fund any Advance. Under no circumstances shall Agent’s failure to approve
or disapprove a change to any of the Submissions be deemed to be an approval of
such Submissions. All of the Submissions shall be prepared at Borrower’s sole
cost and expense.

(i) A certificate in the form attached to the Amendment as Exhibit A-1 to be
signed by the president, vice president or secretary of the Borrower;

7



--------------------------------------------------------------------------------



 



(ii) Copies of any amendments to the articles of incorporation/charter and
bylaws of Borrower not previously delivered to Agent, certified to be true,
correct and complete by Borrower and the Secretary of State of the State of
Texas and current certificates of good standing for Borrower for the State of
Texas and states where the Resorts are located, a current certificate of
authority to conduct business by the Secretary of State in each state in which
Borrower conducts business;

(iii) A certificate of the Secretary of Borrower certifying the adoption by the
Board of Directors of Borrower of a resolution authorizing Borrower to enter
into and execute the Amendment and all such documents requested by Agent in the
form attached to the Amendment as Exhibit B-1;

(iv) A certificate of the secretary or assistant secretary of Borrower
certifying the incumbency, and verifying the authenticity of the signatures of
the specified officers of Borrower authorized to sign this Amendment and all
such documents requested by Agent in the form attached to the Amendment as
Exhibit C-1;

(v) Fully executed closing documents from the sale of the utility rights which
comprise part of the Additional Resort Collateral pursuant to the Asset Purchase
Agreement between Silverleaf Resorts, Inc. and Algonquin Water Resources of
Texas, Inc. and Algonquin Water Resources of Missouri, Inc. and Algonquin Water
Resources of Illinois, Inc. and Algonquin Water Resources of America, Inc. and
Algonquin Power Income Fund dated as of August 29, 2004. Such sale will provide
not less than thirteen million dollars ($13,000,000) of net proceeds. Agent
hereby authorizes Borrower to consummate the sale of the utility rights subject
to the terms and conditions of this Amendment;

(vi) Closing Opinions of Counsels for Borrower;

(vii) Such other agreements, documents, instruments, certificates and materials
as Agent may request to evidence the Indebtedness, to evidence and perfect the
rights and Liens and security interests of Agent contemplated by the Loan
Documents as amended hereby, and to effectuate the transactions contemplated in
this Amendment.

(b) Conditions to Closing.

(i) Execution of this Amendment;

(ii) Execution of the amendments to the Additional Credit Facility, the Tranche
C Credit Facility and the Inventory Loan dated of even date herewith;

(iii) Borrower shall have delivered to Agent the Inventory Term Loan Note;

8



--------------------------------------------------------------------------------



 



(iv) Agent shall have received evidence, in form and substance satisfactory to
Agent, that the consent of each party entitled to consent to this Amendment has
been obtained;

(v) Borrower shall have paid all fees of Agent and all Lenders in connection
with this Amendment; and

(vi) Agent shall have delivered originals of all releases of Liens contemplated
by this Amendment to Agent’s counsel to be held in escrow until such time as
Agent notifies Agent’s counsel that Borrower has satisfied all conditions and is
entitled to such releases.

11. Further Documentation. Borrower agrees to execute and deliver to Agent any
and all additional documentation as Agent may now or hereafter require in order
to effectuate the terms and conditions of this Amendment.

12. Effect of Amendment. The Loan Agreement, as herein amended, shall remain in
full force and effect.

13. Ratification and Confirmation. Except as herein expressly amended, Borrower
hereby ratifies, confirms, assumes and agrees to be bound by all of
representations, warranties, statements, covenants and agreements set forth in
the Loan Agreement and the other Loan Documents, as previously amended. The
Borrower reaffirms, restates and incorporates by reference all of the
representations, warranties, covenants and agreements made in the Loan Documents
as if the same were made as of this date. The Borrower agrees to pay the Loan
and all related expenses, as and when due and payable in accordance with the
Loan Agreement and the other Loan Documents, and to observe and perform the
Obligations, and do all things necessary which are not prohibited by law to
prevent the occurrence of any Event of Default. In addition, to further secure,
and to evidence and confirm the securing of, the prompt and complete payment and
performance by the Borrower of the Loan and all of the Obligations, for value
received, Borrower unconditionally and irrevocably assigns, pledges and grants
to Agent and each Lender, and hereby confirms or reaffirms the prior granting to
Agent and each Lender of, a continuing First priority Lien, mortgage and
security interest in and to all of the Collateral, except as otherwise set forth
herein, whether now existing or hereafter acquired. Also, as provided in the
Loan Documents, the Loan is and shall be further secured by the Liens and
security interests in favor of Agent and each Lender in the properties and
interests relating to Additional Eligible Resorts, which now or hereafter serve
as collateral security for any Obligations. Upon satisfaction of the
requirements for approval by Agent of Additional Resorts, Borrower shall record,
or cause to be recorded, such mortgages, deeds of trust, deeds to secure debt,
assignments, pledges, security agreements and UCC Financing Statements in the
appropriate public records of the state in which each Resort is located to
further evidence and perfect Agent and each Lender’s Lien on the Collateral.
Borrower agrees to deliver or cause to be delivered by its Affiliates, such
mortgages, deeds of trust, deeds to secure debt, assignments, pledges, security
agreements and UCC Financing Statements as Agent may deem necessary to further
evidence and perfect the Agent and each Lender’s Lien on the Collateral.

9



--------------------------------------------------------------------------------



 



14. GOVERNING LAW. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS MAY BE
EXPRESSLY PROVIDED THEREIN TO THE CONTRARY) SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF RHODE ISLAND, EXCLUSIVE OF ITS
CHOICE OF LAWS PRINCIPLES.

15. General Representations and Warranties. Borrower hereby represents and
warrants to Lender as follows:

(a) Organization, Standing, Qualification. Borrower: (a) is a duly organized and
validly existing Texas corporation duly organized, validly existing and in good
standing under the laws of the State of Texas, and (b) has all requisite power,
corporate or otherwise, to conduct its business and to execute and deliver, and
to perform its obligations under, the Loan Documents.

(b) Authorization, Enforceability, Etc

(i) The execution, delivery and performance by Borrower of the Loan Documents
has been duly authorized by all necessary corporate action by Borrower and does
not and will not: (1) violate any provision of the certificate or articles of
incorporation of Borrower, bylaws of Borrower, or any agreement, law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect to which Borrower is a party or is subject; (2) result in,
or require the creation or imposition of, any Lien upon or with respect to any
asset of Borrower other than Liens in favor of Lenders; or (3) result in a
breach of, or constitute a default by Borrower under, any indenture, loan or
credit agreement or any other agreement, document, instrument or certificate to
which Borrower is a party or by which it or any of its assets are bound or
affected.

(ii) No approval, authorization, order, license, permit, franchise or consent
of, or registration, declaration, qualification or filing with, any governmental
authority or other Person, including without limitation, the Division or the
Timeshare Owners’ Association is required in connection with the execution,
delivery and performance by Borrower of any of the Loan Documents.

(iii) The Loan Documents constitute legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms.

(c) No Event of Default. No Event of Default or condition, omission or act
which, with the passage of time, notice or both, would constitute an Event of
Default, has occurred under the Loan Agreement as amended to date, Additional
Credit Facility, the Tranche C Credit Facility, the Inventory Loan, the Heller
Facility, the Sovereign Facility, DZ Facility, Bond Holder Exchange Facility or
any other indebtedness of Borrower.

10



--------------------------------------------------------------------------------



 



THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
be executed on their behalf as of the day and year first written above.

              Witnessed By:   TEXTRON FINANCIAL CORPORATION    
 
           
/S/ SEBASTIAN GROMAUDIN
                         

  By:   /S/ JOHN D’ANNIBALE                  
/S/ LAURIE SPARVEN
                         

  Name:   John D’Annibale    

  Its:   V.P.    
 
                SILVERLEAF RESORTS, INC.    
 
           
/S/ MARK MORTENSON
                         

  By:   /S/ HARRY J. WHITE, JR.                  
/S/ MIKE NORRIS
                         

  Name:   Harry J. White, Jr.    

  Its:   CFO    
 
                WEBSTER BANK, NATIONAL ASSOCIATION, fka
WEBSTER BANK    
 
           
/S/ AURTHUR V. LIPPENS
                         

  By:   /S/ GORDON MASSAVE                  
Aurthur V. Lippens, V.P.
  Name:   Gordon Massave                  

  Its:   Duly Authorized Signature    
 
                BANK OF SCOTLAND    
 
           
/S/ KAREN WELCH
                         

  By:   /S/ AMENA NABI                                

  Name:   Amenda Nabi    

  Its:   Assistant Vice President    

 



--------------------------------------------------------------------------------



 



             
STATE OF CONNECTICUT
    )      

    )     ss: East Hartford
COUNTY OF HARTFORD
    )      

     At East Hartford in said County and State on this _24___day of
_February___, 2005, personally appeared _John T. D’Annibale___, duly authorized
_VP___of Textron Financial Corporation, and he acknowledged the foregoing
instrument by him signed and sealed to be his free act and deed and the free act
and deed of Textron Financial Corporation.

         
Before me:
  /S/ CHRISTINE M. CORDERA              

  Notary Public in and for said State    

  My Commission Expires: April 30, 2007    

  Commissioner of the Superior Court    

             
STATE OF TEXAS
    )      

    )     ss:
COUNTY OF DALLAS
    )      

     At _Dallas, Texas___in said County and State on this 1st day of
___March___, 2005, personally appeared ___Harry J. White, Jr. duly authorized
officer of SILVERLEAF RESORTS, INC., and he/she acknowledged the foregoing
instrument by him/her signed and sealed to be his/her free act and deed and the
free act and deed of Silverleaf Resorts, Inc., a Texas corporation, on behalf of
the corporation.

         
Before me:
  /S/ TAMMY J. MARTIN              

  Notary Public in and for said State    

  My Commission Expires: 1-2-2009    

             
STATE OF NEW YORK
    )      

    )     ss:
COUNTY OF NEW YORK
    )      

     At ___New York___in said County and State on this _4th___day of _March___,
2005, personally appeared ___Gordon Massave___, duly authorized officer of
___Webster Bank___, and he/she acknowledged the foregoing instrument by him/her
signed and sealed to be his/her free act and deed and the free act and deed of
Webster Bank, National Association, fka Webster Bank, on behalf of the bank.

         
Before me:
  /S/ JOAN H. HIGHLAND              

  Notary Public in and for said State    

  My Commission Expires: August 5, 2005    

 



--------------------------------------------------------------------------------



 



             
STATE OF NEW YORK
    )      

    )     ss:
COUNTY OF NEW YORK
    )      

     At ___in said County and State on this _7Tth___day of _March___, 2005,
personally appeared ___Amena Nabi , duly authorized officer of Bank of Scotland
and she acknowledged the foregoing instrument by her signed and sealed to be
his/her free act and deed and the free act and deed of Bank of Scotland, a
corporation, on behalf of the corporation.

         
Before me:
  /S/ SARA G. ALAIMO              

  Notary Public in and for said State    

  My Commission Expires: ___    

List of Exhibits and Schedules Attached to Agreement and not filed herewith:

Schedule A: Amendments or Restatements to Documents
Schedule B: Existing Resorts
Schedule C: List of Stock and Equity Interests Owned by Borrower
Schedule D: List of Litigation, Suits, Actions, Complaints, Claims or Charges
Schedule E: List of Borrower’s Executive Management
Ex. B-1: Certificate of Corporate Resolutions of the Board of Directors of
Silverleaf Resorts, Inc.
Ex. C-1: Certificate of Secretary of Silverleaf Resorts, Inc.

 